OPINION,
Me. Justice McCollum :
We think this case was correctly decided in the court below. *438The appellee’s possession of the land described in the bill, was notice to the appellant and the parties under whom she claims, that he was the equitable owner of it, and that his vendor held the legal title to it in trust for him: Hottenstein v. Lerch, 104 Pa. 455; Rowe v. Ream, 105 Pa. 543. It is also well settled that a party who takes a conveyance from the trustee of the legal title, with knowledge of the outstanding equity, succeeds to the rights and obligations of his grantor: Hill on Trustees, § 171; Pomeroy’s Eq. J., § 368; Brightly’s Eq. J., § 243; Kerr v. Day, 14 Pa. 112.
The jurisdiction of the Orphans’ Court to decree specific performance of a contract for the sale of real estate in this commonwealth, is confined to cases in which the vendor died seised or possessed of such real estate, without having made any sufficient provision for the performance of his contract: § 15, act of February 24, 1834, P. L. 75. It does not extend to lands which he has conveyed to another, and in which, at the time of his death, he has neither a legal nor an equitable estate. In such case, the living holder of the legal title is the trustee of it for the equitable owmer, and to him the latter must look for a conveyance in consummation of the contract. If the trustee decline to execute a deed when requested, the Orphans’ Court cannot intervene to compel him to do so. The fact that his grantor is dead does not subject him to its process. The only remedy of the equitable owner in possession is a bill for a conveyance of the title which is unlawfully withheld from him, and the proceeding is in the Court of Common Pleas.
The objection that the equitable owner is precluded by laches from obtaining the relief he seeks is not well taken. “Laches will not be imputed to one in peaceable possession of land, for delay in resorting to a court of equity to establish bis right to the legal title. The possession is notice to all, of the possessor’s equitable rights, and he need only assert them when he may find occasion to do so: ” 12 Am. & E. Encyc. of Law, 606, and cases cited; Du Bois v. Baum, 46 Pa. 537; Richards v. Elwell, 48 Pa. 361; Harris v. Harris, 70 Pa. 170.
The appellant has the naked legal title to the minerals; the appellee is in the possession of and has a complete equitable title to the land, including the minerals. The latter was compelled to resort to the Orphans’ Court to obtain the title of *439which his vendor died seised, and to the present action for the title which the appellant holds as his trustee. While the act of his vendor, in parting with the legal title to the minerals, made two suits necessary for the recovery of the full legal title held in trust for him, it did not destroy his right thereto, or leave him without remedy.
Decree affirmed, and appeal dismissed, at the costs of the appellant.